Title: To Benjamin Franklin from Isaac Norris, 27 February 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend B Franklin
            Philada Febry 27. 1760
          
          I am just come from the House to my Brother’s where I met a Gentleman setting out for NY who complements me with staying for this Letter which will probably reach the Albany Sloop of War to be dispatched by General Amherst, as he writes our Governor in ten Days from the 21st Instant. This Vessel brot Secretary Pitts Letter with the Plan of Operations for the ensuing Campaigne in N America on the same Terms as last Year.
          The Governor did not lay this Letter and General Amhersts Two Letters accompanying it before us ’till two or three Hours ago, thô he received them last Week so that I cannot send you the Resolves of the House for want of Time but, by what has been said by several Members I think, there is no Doubt we shall raise the same Number of Men that we supplied last year in hopes the present Ministry will not sacrifice their American Possessions to a foreign Interest in a future Peace.
          This farther Grant will load us with a great Debt and it would have been some Direction to our future Supplies to have received an Account of the proportion of the Parliamentary Grant allotted to our Province, but this Crisis in America demands our utmost Strength and we contribute it freely for our own Security and in Aid of the vast Expences of our Mother Country in this just and necessary War.
          I recd your Two Letters of the 10th November and 8th. of December last and Now inclose a First Bill of Exchange. John Hunter on Messrs Thomlinson Hanbury Colebrooke & Nisbett No 3,638 for £100 Sterl which I request you to receive for my Account. I am &c.
         
          
            
              Endorsed:
              Via N Y. by the Albany Sloop of War
            
            
              
              B F received this Letter ackd. June 14th 1760.
            
          
        